UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAl\/IPA DlVlSlON
UNITED STATES OF AMERICA
v. Case No. 8118-cr~555-T-17AAS
DEREK OWENS

PRELIl\dIl\IARY ORDER OF F()RFEITURE

 

THIS CAUSE comes before the Court upon the United States of
America's Motion for a Preliminary Order of Forfeiture for the following assets:

l. A Smith & Wesson, Model'M&P 4OC, .40 caliber
semi-automatic pistol, serial number DUK4123;

2. ll rounds of Speer Ammunition; and
3. Five Rounds of .40 caliber S&W ammunition
Being fully advised of the relevant facts, the Court hereby finds that the
defendant, a felon, and in furtherance of a drug trafficking crime, possessed the
firearm and ammunition identified above, to Which he pled guilty.
Accordingly, it is hereby:
ORDERED, ADJUDGED, and DECREED that for good cause shown,
the United States’ motion is GRANTED.
lt is FURTHER ORDERED that, pursuant to 18 U.S.C. § 924(<1), 28

U.S.C. § 2461(<:), and Rule 32.2(b)(2) of the Federal Rules of Criminal

dil§€ /\/0. 31 /?'CK-§`S:S`~j; /7 1965

Procedure, the assets identified above are hereby forfeited to the United States
for_disposition according to lavv.

lt is FURTHER CRDERED that, upon entry of this order, it shall
become a final order of forfeiture as to the defendant

The Court retains jurisdiction to address any third party claim that may

be asserted in these proceedings, and to enter any further order necessary for the

DONE and ORDERED in Tarnpa, Florida, this 2 22 day of

m HRC/H ,2019.

forfeiture and disposition of such property.

 

 

 

v ~- .-»ii’,z_:"_'; 1 - '22/ ‘ -.1_';”1_/!;'/, ':,-,i -~

f ' '-'_~'€'_ /

//ELI,ZA’ »ETHA. 'i'= - lCH »~
' TRlCT JUD *

 

   
 

_ ELIZABEIHAKQVACHEVICH
Copies to; uNrrEn sTATEs msmcr Jul)GE

Suzanne C. Nebesky, AUSA
Counsel of Record

